Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 4/15/21 has been considered.
Drawings
The drawings filed 3/5/21 are acceptable to the examiner.
Allowable Subject Matter
Claims 2-25 are allowed.
     Examiner’s Comments
Claims 2-25 have been renumbered as claims 1-24 respectively.
The following is an examiner’s statement of reasons for allowance: Ramirez (considered to be the closest art of record) teaches a method that includes receiving at least one audio recording (two or more tracks) of different instruments (paragraph [0034]) and in which applying one or measures (audio effect including amplitudes or the received audio) conditioned on a user input.  The reference however does not teach or obviously suggest as provided that for at least one frequency range in a time period of the time interval a determine first loudness (absent sound from the other instrument) and second loudness (in the presence of sound from the other instrument) as provided which are then compared to determine the applied one or more measures to the audio recording as set forth in claim 2. The limitations of claims 3-25 depend upon those features of claim 2.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gehring teaches a general spectral analyzer used for mixing a plurality of audio from different instruments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



								/ANDREW L SNIEZEK/                                                                                                Primary Examiner, Art Unit 2688                                                                                                        	

/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        5/19/22